Citation Nr: 1731470	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Army from May 2003 to August 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Nashville, Tennessee, which granted service connection for fibromyalgia and assigned an initial 10 percent disability rating effective August 2006.  The Veteran appealed that disability rating.  In October 2010, the RO awarded an increased 20 percent rating effective September 13, 2010.  The claim remained in appellate status as less than the maximum available benefit was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2011, the Board determined that for the period prior to September 13, 2010, the criteria for an initial disability rating in excess of 10 percent was not warranted for fibromyalgia but the Board did grant a 40 percent rating from September 13, 2010.  The award was implemented by the RO in March 2011.  The claim is no longer in appellate status.  However, in the March 2011 decision, the Board determined that a claim for TDIU had been raised by the record and was considered part and parcel of the then pending increased rating claim for fibromyalgia.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The claim for TDIU was then remanded for further development.  Subsequently, in November 2014, the TDIU claim was again remanded by the Board for further development.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.  




CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  According to a July 2013 Formal Finding on the Unavailability of Social Security Administration (SSA) Records, attempts were made to obtain the Veteran's SSA records; however, VA was notified that they were destroyed.  In September 2016, the RO requested that the Veteran provide information related to her former places of employment; however, she did not respond to this request.

The Veteran was also afforded VA examinations.  This decision addresses those given in September 2007, March 2008, February 2011, and May 2011.  The Veteran argued that the VA examinations to adjudicate her claim cited employment information from her past occupations and did not reflect her current disability status.  See October 2014 Correspondence.  The Veteran also asserted that the May 2011 VA examination report contained discrepancies.  See September 2011 Correspondence.  Due to this, in November 2014, the Board remanded the case for a new examination to assess the cumulative effect of the Veteran's service-connected disabilities on her employability.  The Veteran was scheduled for a VA examination in May 2016, but failed to report.  When she indicated that she had not received timely notice of that examination, she was scheduled for another examination in July 2016.  The Veteran again failed to report for the July 2016 VA examination, but has not provided any good cause for her failure to attend.  

In May 2017 written argument, the Veteran's representative argued that the Veteran's claim was returned to the Board with "incomplete remand orders" from the Agency of Original Jurisdiction (AOJ).  However, the representative did not identify which part of the Board's November 2014 remand he believed to be incomplete.  As discussed above, the Veteran's claim was remanded for a VA examination.  Although the AOJ scheduled the Veteran for a VA examination, she did not attend.  Moreover, neither she nor her representative has given a reason for her failure to report.  To the extent the Veteran's representative also argues that the Veteran's "claim has not been afforded processing consistent with 38 C.F.R. 4.16(b) despite her continued unemployment status," the Board observes that determination is the subject of this decision.

In summary, the record includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159 (c)(4) (2016).  The Board will address the merits of the claims.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected disabilities are fibromyalgia, rated 10 percent prior to September 13, 2010, and 40 percent from that date; patellofemoral syndrome, left, rated 10 percent; and patellofemoral syndrome, right, rated 10 percent.  For the period prior to September 13, 2010, the Veteran's combined evaluation was 30 percent.  From that date, her combined evaluation is 50 percent.  Therefore, at no time during the appeal period has the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  As such, the Board will consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Following a review of the evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation Service for extraschedular consideration is not warranted.

In November 2010 and February 2015, the Veteran submitted a VA Form 21-8940 requesting compensation based on unemployability (TDIU).  The Veteran asserted that her service-connected disabilities prevented her from securing or following any substantially gainful employment, and that she had not been employed since December 2014.  The Veteran's occupation was in food service management and her education included about one year of college.  The Veteran stated that she had been let go from jobs since she got out of the Army due to her medical conditions.  

On September 2007 VA examination, the Veteran was diagnosed with bilateral knee patellofemoral syndrome.  The Veteran's knee pain was noted to have significant effects on her occupation.  The VA examiner opined that the impact that the disability had on occupational activities was weakness or fatigue and decreased strength.  The effects on daily activities such as chores, shopping, and recreation were mild to moderate.  The Veteran's knee condition prevented the her from exercising. 

In January 2008, the Veteran received vocational rehabilitation and employment counseling.  In the narrative report, it was noted that the Veteran had functional limitations stemming from her fibromyalgia and knee condition.  Her fibromyalgia precluded her from heavy physical exertion and her bilateral knee condition precluded her from engaging in activities requiring frequent kneeling, crouching, crawling, climbing, or extending standing or walking on uneven terrain.  It was noted that she was currently employed as an assistant manager at a local restaurant and frequently worked 60 hours per week.  Although the Veteran had an employment handicap due to her disabilities, it was not serious.  The counselor concluded that the achievement of a vocational goal was deemed feasible, and that the Veteran could maintain gainful employment if VA provided services.  

The Veteran submitted a letter in November 2008 stating that she was unemployed again.  The Veteran had not been able to hold a job since the Army.  The Veteran was so exhausted and in pain that she could not work to the degree that she needed to be able to.  The Veteran asserted that the pain was sometimes so bad that she could not get out of bed from pure exhaustion.  Her hips and back hurt to such a degree that she could barely walk.  

On March 2008 VA examination for fibromyalgia, the Veteran reported that her symptoms began as bilateral hip pain, knee pain, and arm aching and numbness.  The Veteran was diagnosed with fibromyalgia and it was noted that that continuous medication was required to control the disability.  It was reported that the Veteran was not employed at the present time because she was starting a new job the next month.  The examiner opined that the effects of fibromyalgia on the Veteran's usual daily activities, such as shopping, exercising, and recreation were moderate.  

On February 2011 VA general medical examination, the VA examiner noted that the Veteran was currently unemployed but going to school for hotel management.  The Veteran reported having constant bilateral knee pain with flare-ups.  Her disabilities made it difficult for her to stand, sit, or walk for prolonged periods of time.  Due to her fibromyalgia, the Veteran could not lift more than 20 pounds and had difficulty in driving for prolonged periods of time.  The Veteran also had difficulty in writing for more than 20 minutes and in accomplishing household chores.  The Veteran reported that she could not do her job due to her bilateral knee condition and fibromyalgia.  The VA examiner opined that the Veteran was physically able to function within her normal occupational environment with certain limitations for her service-connected disabilities.  

On May 2011, the Veteran was afforded a VA examination for her claims for fibromyalgia and knee conditions.  It was noted that the Veteran had been working as a restaurant manager and performing the duties and obligations of the job.  However, she was currently unemployed.  The Veteran stated that the pain in her knees became aggravated when she ran. She had stiffness and intermittent swelling in her knees.  Although she took medicine for fibromyalgia, which helped her knee pain, it did not relieve it.  The Veteran had not lost any time from work and was able to perform her work duties.  The Veteran's knee condition did not allow her to exercise, participate in sports, or engage in some social activities.  The Veteran's reported symptoms for fibromyalgia included unexplained fatigue, sleep disturbance, headaches, diarrhea, and musculoskeletal pain.  It was noted that the Veteran took tramadol for her pain, but it did not work. The VA examiner opined that the Veteran was able to at least as likely as not secure a substantially gainful occupation even with fibromyalgia and patellofemoral syndrome.  The Veteran could perform a light physical occupation or sedentary job.  

In September 2011, the Veteran submitted a letter detailing her complaints about her knee pain and fibromyalgia.  The Veteran stated that she lived in pain all day.  The Veteran stated that she got severe diarrhea after eating, had terrible insomnia, and migraines.  The Veteran stated that she took a lot of medicine for her disabilities and could not work.  The Veteran further argued that the May 2011 VA examiner stated that she took medicine for pain, but did not state that the medicine did nothing for the knee and did little for the fibromyalgia as well.  

After reviewing the above evidence, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  First, the Board acknowledges the Veteran's lay statements about not being able to work due to the symptoms caused by her fibromyalgia and bilateral patellofemoral syndrome.  Although she is competent to report signs or symptoms of a disability, the Board accords greater weight to the medical opinions regarding the functional impairment caused by the Veteran's disabilities due to the examiners' objective findings which are supported by the other evidence in the record (such as the January 2008 vocational rehabilitation and employment counseling assessment), as well as their knowledge and experience in the field.  Additionally, although the Veteran has stated that she has not worked since December 2014 (see February 2015 VA Form 21-8940), the record suggests otherwise.  In particular, the record reflects that the when VA attempted to schedule the Veteran for VA examinations in May 2015 (in conjunction with other claims for benefits), she advised that her VA examinations needed to be cancelled and rescheduled for June 2015, as due to her work schedule, she would only be available on Sundays.  This renders the Veteran's statements that she is unable to work due to her disabilities less credible.  

The Board also acknowledges that the Veteran has objected to the May 2011 VA examiner's characterization of her disability.  Specifically, she states the examiner failed to record her stating that the medicine she took did not do anything for her knee pain or her fibromyalgia.  However, upon review the May 2011 VA examination report, the Board notes that it states the Veteran took medication for fibromyalgia, which helped reduce the knee pain, but did not relieve it.  It was also states that the Veteran used medicine for her pain, but that it did not work.  Accordingly, the Board finds her concerns with regard to the May 2011 VA examination report to be unfounded.

On the whole, the VA examinations of record have taken into account the Veteran's lay history and lay statements about her symptoms.  The VA examinations suggest that the Veteran's disabilities had at most a moderate impact on some of her daily activities.  For example, the March 2008 VA examiner found that the Veteran's fibromyalgia moderately affected her daily activities, such as chores, shopping, sports, and recreation, but did not have an effect on her grooming, bathing, feeding, or dressing.  The September 2007 VA examiner found that the Veteran's knee condition moderately impacted some of her daily activities.  On the February 2011 VA examination, although the Veteran reported that she could not do her job because of her disabilities, the examiner concluded that the Veteran was physically able to function within her normal occupational environment with certain limitations for her service-connected disabilities.  Also, the May 2011 VA examiner concluded that the Veteran could perform a light physical occupation or sedentary job.

The Board has also considered the Veteran's January 2008 vocational rehabilitation and employment report.  At that time, the Veteran was employed as an assistant manager at a local restaurant and frequently worked 60 hours per week.  The counselor concluded that the achievement of a vocational goal was deemed feasible, and that the Veteran could maintain gainful employment if VA provided services.  

As such, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.  The preponderance of the evidence is against a finding that the Veteran is unemployable.  Accordingly, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied. 


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


